Citation Nr: 1433465	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-46 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation (rating) for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1976 to October 1976, and from February 1983 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the AOJ.  


REMAND

VA is obliged to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records have been made known to VA.  38 U.S.C.A. § 5103A(b).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  Id; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

The Veteran reports having undergone an audiological evaluation in December 2008 at the VA Medical Center in Birmingham, Alabama.  An Audiology Progress Note from the Birmingham VA Medical Center (VAMC) dated December 19, 2008, indicates that the Veteran was seen for a hearing evaluation, and results indicated mild to moderately severe sensorineural hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear.  The treatment record, however, does not list the specific results of the audiometric testing performed.  Instead, the record indicates that the audiogram was available for review on the Veterans Health Information Systems and Technology Architecture (VISTA) Imaging database.  This VISTA Imaging is not available in the Veteran's physical claims file, in VBMS, or Virtual VA.  

As the Rating Schedule for bilateral hearing loss requires application of specific audiometric findings, the Board finds that adjudication of the claim may not proceed without the December 2008 audiological evaluation results.  Therefore, the Board finds that a remand is required to obtain and associate with the claims file a copy of the December 2008 audiological evaluation results, and any other audiological test results that are found in VISTA Imaging.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the record copies of the Veteran's records that are found in VISTA Imaging, to specifically include the audiometric results referenced in the December 19, 2008, Birmingham VAMC Audiology Progress Note.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After completing the above, and any other development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



